DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN et al. (US 2020/0169956 A1).
Regarding claim 1, SUN et al. teach a signal monitoring method, comprising determining, by a terminal device based on received configuration information, an index of a first time unit in which a start position of a control channel resource of a control channel is located, wherein a system frame number in which the first time unit is located is determined based on a first parameter (see abstract; fig. 1, figs 3-4, figs. 9-13, par. 0257-0267: a UE determines a paging position A (a SFN and a subframe) using existing technologies, and then 
Regarding claim 13, SUN et al. teach a signal monitoring apparatus, comprising: a processing module, configured to determine, based on received configuration information, an index of a first time unit in which a start position of a control channel resource of a control channel is located, wherein a system frame number in which the first time unit is located is .






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 2020/0169956 A1) in view of TANG (US 2021/0219249 A1).
Regarding claims 2 and 14, SUN et al. do not mention wherein the first parameter is determined based on a relationship between a quantity of system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located and a first preset system frame quantity. TANG teaches the first parameter is determined based on a relationship between a quantity of system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located and a first preset system frame quantity (see fig. 2; par. 0027-0029 and see pars. 0047-0074). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of TANG to the method of SUN et al. in order for it is conducive to the discovery and access of unauthorized frequency band cells.

Regarding claims 6 and 18, SUN et al. do not mention wherein a quantity of the system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located is determined based on at least one of a quantity of first time units comprised in one system frame, a start position parameter, a multiplexing factor, and a subcarrier spacing parameter, wherein the first time unit is a time unit determined based on a subcarrier spacing parameter of the control channel. TANG teaches a quantity of the system frames in which control channel search spaces corresponding to all common signal blocks in a synchronization signal/broadcast channel block (SSB) burst set are located is determined based on at least one of a quantity of first time units comprised in one system frame, a start position parameter, a multiplexing factor, and a subcarrier spacing parameter, wherein the first time unit is a time unit determined based on a subcarrier spacing parameter of the control channel (see fig. 2; par. 0027-0029 and see pars. 0047-0074). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of TANG to the method of SUN et al. in order for it is conducive to the discovery and access of unauthorized frequency band cells.
Regarding claims 7 and 19, TANG also teaches wherein determination is based on a relation k=.left brkt-bot.(O2.sup..mu.+.left brkt-bot.i.sub.maxM.right brkt-bot.)/N.sub.slot.sup.frame,.mu..right brkt-bot., wherein k is the quantity of the system frames in which the control channel search spaces corresponding to all the common signal blocks in the SSB burst set are located, i.sub.max is a maximum index of common signal blocks in the SSB burst set, N.sub.slot.sup.frame,.mu. is the quantity of first time units comprised in one system 
Regarding claim 8, SUN et al. do not mention wherein the system frame number satisfies mod(SFN,T.sub.m)=.left brkt-bot.(O2.sup..mu.+.left brkt-bot.iM.right brkt-bot.)/N.sub.slot.sup.frame,.mu..right brkt-bot. wherein SFN represents a system frame number in which a control channel search space corresponding to a common signal block is located, i is an index number of the common signal block, T.sub.m is the first parameter, N.sub.slot.sup.frame,.mu. is a quantity of first time units comprised in one system frame, the first time unit being a time unit determined based on the subcarrier spacing of the control channel, O represents a start position parameter, M is a multiplexing factor, and .mu. is a subcarrier spacing parameter. TANG teaches wherein the system frame number satisfies mod(SFN,T.sub.m)=.left brkt-bot.(O2.sup..mu.+.left brkt-bot.iM.right brkt-bot.)/N.sub.slot.sup.frame,.mu..right brkt-bot. wherein SFN represents a system frame number in which a control channel search space corresponding to a common signal block is located, i is an index number of the common signal block, T.sub.m is the first parameter, N.sub.slot.sup.frame,.mu. is a quantity of first time units comprised in one system frame, the first time unit being a time unit determined based on the subcarrier spacing of the control channel, O represents a start position parameter, M is a multiplexing factor, and .mu. is a subcarrier spacing parameter (see pars. 0047-0074). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of TANG to the method of SUN et al. in order for it is conducive to the discovery and access of unauthorized frequency band cells.
Regarding claim 9, SUN et al. do not mention wherein the method further comprises: determining, by the terminal device, a multiplexing factor M based on a relationship between 
Regarding claim 20, SUN et al. do not mention wherein the system frame number satisfies mod(SFN,T.sub.m)=.left brkt-bot.(O2.sup..mu.+.left brkt-bot.i.sub.maxM.right brkt-bot.)/N.sub.slot.sup.frame,.mu..right brkt-bot., wherein SFN represents a system frame number in which a control channel search space corresponding to a common signal block is located, i is an index number of the common signal block, T.sub.m is the first parameter, N.sub.slot.sup.frame,.mu. is a quantity of slots comprised in one system frame and which corresponds to the subcarrier spacing of the control channel, O represents a time domain offset, and M is a quantity of control channel search spaces in one time unit. TANG teaches the system frame number satisfies mod(SFN,T.sub.m)=.left brkt-bot.(O2.sup..mu.+.left brkt-.


Allowable Subject Matter
Claims 3-4, 10-12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 15, the prior art of record does not mention wherein the first parameter is a first value or a second value, wherein the second value is less than the first value; and wherein the first parameter is determined based on a relationship between the quantity of system frames in which the control channel search spaces corresponding to all the common signal blocks in the SSB burst set are located and a first preset system frame quantity comprises: the first parameter is the first value when the quantity of system frames is greater than the first preset system frame quantity; or the first parameter is the second value when the quantity of 
Claim 4 depends on claim 3. Therefore, it is objected.
Claim 16 depends on claim 15. Therefore, it is objected.
Regarding claim 10, the prior art of record does not mention wherein a value of M is a first quantity or a second quantity, the first quantity is greater than the second quantity, the method comprises determining the multiplexing factor M based on the relationship between the duration of the control channel resource and the preset duration threshold, and wherein determining, by the terminal device, M based on the relationship between duration of the control channel resource and the preset duration threshold comprises: determining, by the terminal device, that the value of M is the first quantity when the duration of the control channel resource is greater than the preset duration threshold; or determining, by the terminal device, that the value of M is the second quantity when the duration of the control channel resource is less than or equal to the preset duration threshold, as specified in claim 10. Therefore, it is objected.
Regarding claim 11, the prior art of record does not mention wherein a value of M is a first quantity and a second quantity, and the first quantity is greater than the second quantity, the method comprises determining the multiplexing factor M based on the relationship between the quantity of the system frames in which the control channel search spaces corresponding to all the common signal blocks in the SSB burst set are located and the second preset system frame quantity, and wherein determining, by the terminal device, M based on a relationship between the quantity of system frames occupied by control channel search spaces corresponding to all common signal blocks in an SSB burst set and a second preset system frame quantity comprises: determining, by the terminal device, that the value of M is the second quantity when the quantity 
Claim 12 depends on claim 10. Therefore, it is objected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643